LEVINE, Justice
(dissenting).
I respectfully dissent. The trial court found as a matter of fact “That the relationship between [Glen] and [Paula] was of a transient nature and that their sexual relationship was initiated by [Paula].”
It also found as a fact “That due to the transient nature of the sexual relationship of [Glen] and [Paula], [Glen] is entitled to pay a reduced amount of child support.”
In a case such as this, fault has no bearing. Heller v. Heller, 367 N.W.2d 179 (N.D.1985). The primary purpose of child support in a paternity proceeding or a divorce proceeding is to provide for the child’s needs in light of the financial circumstances of both parents. Accordingly, in this case the mother’s conduct should have no bearing on the father’s duty of *30support or upon the manner in which the parents’ respective obligations are determined. Furthermore, if fault there is, it is equally attributable to both participants. An invitation can be declined, an offer rejected. One thing is certain, no culpability can be attributed to the child. The complainant’s “virtue” was not an issue under earlier paternity law, State v. Brunette, 28 N.D. 539, 150 N.W. 271 (1914), and the trial court erred in considering it, or a facsimile, in determining the amount of child support in this paternity proceeding.
Although the clearly erroneous rule affords the trial court generous and wide-ranging leeway to find the facts, it does not insulate the trial court from appellate review; nor are we bound by those findings of the trial court which are based on an erroneous conception of law. Diemert v. Johnson, 299 N.W.2d 546 (N.D.1980). Furthermore, the trial court’s mistaken conclusion that the legal effect of a “transient” sexual relationship is to entitle a father to pay a reduced amount of child support, is a conclusion of law fully reviewable by this Court. In my view, the trial court erred as a matter of fact and as a matter of law in fixing the amount of child support.
The majority opinion affirms the judgment without reaching the issue of fault. While I agree that we affirm a trial court’s decision if we find the right reason to substitute for its wrong reason, in this case I am unable to do so because I have no idea to what extent the trial court was influenced by its misconception of the law. I do not know how much child support it would have awarded had it not factored into its calculations the quality of and impetus for the sexual relationship but had instead properly applied the law.
I would therefore reverse the judgment insofar as child support is concerned and remand with instructions that the fault of neither party be considered.
MESCHKE, J., concurs.